


Given to Each Participant
Page 1 of 2


PERSONAL AND CONFIDENTIAL


EXECUTIVE OFFICER LEVEL


PALOMAR MEDICAL TECHNOLOGIES, INC.
2009 INCENTIVE COMPENSATION PROGRAM
OPERATING PERIOD — JANUARY 1, 2009 TO DECEMBER 31, 2009

General

The amount of bonus each participant receives will depend on the 2009 actual
performance of Palomar against the Palomar 2009 Operating Plan and each
participant’s contribution toward achieving the Plan. The payout is calculated
based on each participant’s 2009 base salary that was effective as of January 1,
2009.

Calculation of Incentive Compensation Amounts:

      Base Bonus Level:

        Up to 36.29% of base salary if Palomar achieves the 2009 Operating Plan
results from operations before other income/expense and before taxes (including
the P&L charge for this Incentive Compensation Program), excluding the following
items: (i) FAS123R non-cash compensation expense, (ii) outside legal patent
litigation costs and (iii) non-capitalized costs related to the new building
(“Base Bonus Level”).

      Additional Bonus Level:

        Up to an additional 1.82% of base salary or fraction thereof for each
one hundred thousand dollars ($100,000) that Palomar exceeds the Base Bonus
Level.

        As an example, if the plan is exceeded by $50,000, the additional bonus
will be up to 0.91% (1.82% x $50,000/$100,000) of base salary.

        As another example, if the plan is exceeded by $200,000, the additional
bonus will be up to 3.64% (1.82% x $200,000/$100,000) of base salary.

        As another example, if the plan is exceeded by $350,000, the additional
bonus will be up to 6.37% (1.82% x $350,000/$100,000) of base salary.

        The Total Bonus payout shall be no more than 200% of each participant’s
base salary.

--------------------------------------------------------------------------------

Given to Each Participant
Page 2 of 2


PERSONAL AND CONFIDENTIAL


1.  

No incentive compensation will paid unless Palomar achieves the Base Bonus Level
as listed above. Even if the Base Bonus Level is achieved, the Compensation
Committee of the Board of Directors (BOD) may adjust the incentive compensation
based on the individual’s performance.


2.  

No incentive compensation will accrue to the benefit of any participant until
December 31, 2009, at which time the participant must be an employee of Palomar.


3.  

Incentive compensation for the 2009 operating period will be paid by March 15,
2010, unless otherwise determined by the Compensation Committee of the BOD.


4.  

Where necessary the Compensation Committee of the BOD may adjust financial
results to exclude unusual transactions not deemed to be part of normal current
operations.


5.  

This Incentive Compensation Program may be modified for any reason without
notice to the employee in part or in its entirety by the Compensation Committee
of the BOD of Palomar.


6.  

Continuance of this particular Incentive Compensation Program beyond December
31, 2009 is not guaranteed.


Approved by:     /s/ James G. Martin          James G. Martin Chairman of the
Compensation Committee Palomar Medical Technologies, Inc. Approved by BOD on
March 4, 2009


Received by:     /s/ Louis P. Valente      Participant     /s/ Joseph P.
Caruso     Participant     /s/ Paul S. Weiner         Participant



--------------------------------------------------------------------------------